Citation Nr: 1408956	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-31 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for right hip osteoarthritis status post total hip arthroscopy (right hip disability).

2. Entitlement to service connection, to include on a secondary basis, for low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for residuals of a lower back injury and service connection for right hip replacement.  

In August 2012, the Veteran testified before the undersigned at a travel Board hearing at the RO.  A transcript of that hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals pertinent VA treatment records.  The Veterans Benefits Management System (VBMS) reveals documents that are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for further evidentiary development prior to appellate adjudication on the merits, primarily for the purposes of ordering a new VA examination to determine the nature and etiology of any current low back disability and right hip replacement.

The Veteran avers that his right hip replacement is directly related to a fall that he sustained in service in 1970.  He also contends that his current low back disability is secondary to his right hip disability.  The Board notes statements submitted by the Veteran prior to the Board hearing consistently indicate his contentions are that the right hip injury was secondary to a low back injury sustained from service.  However, during the Board hearing, the Veteran clarified that he was claiming secondary service connection for the low back disability as secondary to his right hip disability.  See 2012 Board Hearing Transcript, p. 9.  Considering the conflicting statements of record, the Board will direct development on both issues on a secondary basis.  

With respect to the right hip disability, the Board notes that the Veteran was afforded a VA examination in June 2009 where he was diagnosed with right hip osteoarthritis status post total hip arthroscopy.  A negative nexus opinion was rendered by the examiner, who found that the right hip condition was less likely than not "a service connected condition."  The Board notes that the examiner was directed to consider whether the right hip condition was secondary to the low back condition.  Also, the examiner noted that the Veteran underwent a right hip replacement 36 years after working at a job that "required heavy lifting."  The Board notes that the Veteran, in his statements and testimony, denies post-service labor intensive jobs.  He contends that he has only held office-type jobs that did not require manual labor.  Thus, the June 2009 medical opinion was based on an inaccurate factual premise.

The Board also notes that the evidence of record shows that the Veteran has complained of low back pain for many years.  Service treatment records from April 1970 show that the Veteran sustained an injury to his lower back in service with hematoma and muscle spasms.  The separation examination did not note any back problems.  Thus, a VA examination is necessary to determine the current state and manifestations of the Veteran's lower back and right hip disabilities, as well as a medical opinion addressing etiology on a primary and secondary basis.  

Finally, prior to administering a new examination, any relevant outstanding medical records must be obtained and associated with the case file.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment referable to his right hip and back conditions, to include any treatment records from the 1980s pertaining to his right hip condition.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

2. After the above development has been completed, afford the Veteran a VA examination to determine the nature and etiology of any current low back disability and right hip disability.  Copies of all pertinent records in the Veteran's claims file (to include Virtual VA records) should be made available to the VA examiner.  

After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following:

A.  Whether it is at least as likely as not (probability of 50 percent or greater) that the right hip disability is related to the Veteran's back injury sustained in service in 1970;

B.  Whether it is at least as likely as not (probability of 50 percent or greater) that any current low back disability is related to the Veteran's back injury sustained in service in 1970; 

C.  Whether it is at least as likely as not (probability of 50 percent or greater) that any current low back disability was caused or chronically worsened by the Veteran's right hip disability; and 

D.  Whether it is at least as likely as not (probability of 50 percent or greater) that the right hip disability was caused or chronically worsened by the Veteran's low back disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated with consideration of additional evidence added to the Veteran's paper or virtual claims file since the claim was last adjudicated in November 2011.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


